E         ORNEY         GENERAI.
                                OF   -XAS

 Grover Sellere
 -ON
ATTORNEY    GENERA=.




   HonorableR. W Cal'Rrt
   Couuty Attorney
   Hill County
   Hlllnboro,Texas

   Dear Sir:                                OpinionNo. O-6878

                                            R.3: Authorityof the Comnle-
                                                elonera'Court of Hill
                                                county to appointa
                                                mqnager for * county owned
                                                airport.

             We have receivedyour letterof recent date In whloh you make
    the follovlngInquiry:

             "HillCouuty owne certain land on which the
        CommleeiouereCourt of HiXCounty proposesto
        build au airportunder and by virtue of the
        authoritycontainedIn Artlale 126911, V. A. C 5.
        !CheCourt doee not vleh to operateand manage the
        airportafter it Is built end has asked me for an
        opinionon the followingqueet1one:

               "1. Hay a Comisslonere Court lease a ooun~y
                   owned airportto an lndlrldualor lndl-
                   vldualefor a stipulatedrental?

               "2. May a Comiaelonere Court appointa
                   manageror mmagera of a county owned alr-
                   port and oontractwith each manager or
                   ramgem to pay him or them a pertientsge
                   of the receiptsfrcunsuch airportae ocp-
                   pensatlonfor his or their eeniose?

             "I am diepoeedto answer qneetlonNo. 1 above 'uo'and
        questiongo. 2 'yes'for the reaeonehereinafteratated
        but I should like to hare your opinionIn the premlsee.

             "It Is axiomaticthat a Colrrmleslonere
                                                  Court la
        a court of limitedjurlsdlotioa and hae no power except
        that oonferredby the Conetitutionor leglelatire
        act or neoeeearllyInferabletherefrom. Landmanvs.
eon. R. W. Calvert,page 2, O-6878



    Stste, 97 S. W. (21 264 (Writ refused.)
    Howard vs. HendersonCounty, II6 S. W. (2) 479 (Writ
    refused). It followsthat e countyhas no power to
    establish,meiatalnend operateeu airportexcept
    under authorityand in the msnner providedby Article
    126911,V. A. C S.

         "Iieoessarily,the power to establishm   airport
    and to opereteIt lmpliedlyauthorizess oommlesioners
    court to appointsome suitableperson to manage and
    operateIt. In my opinion,It does not follow,however,
    that the power to lease such countypropertywould exist
    becausetheoretically,  at leaet,this would result la
    the leasingof county propertyfor privateprofit.

         "It s*ens to me furtherthat * proper oonstruotlon
    of the leglslstlveact above referredto exoludss:.the
    power of the CommiseionersCourt to leaseairportproperty.
    In this oonnection,I oall attentionto the fact that
    ParagraphD of Article 126921 grantsthe Cwslaeioners
    Courts of the severs1countiespaver to lease airports
    to 'any Incorporated city or nunicipalltywithin auch
    county or to the federalgovernment.'The sane pare-
    grsph confersupon s city the right to lease en alr-
    port to * county. PsragrsphE furtherauthorizesthe
    governingbodiesof cities to lease '---toany other
    person,firm, or corporation,to oarry out any pm-pose
    necessaryor incidentalto nationaldefenseor training
    Incidentalthereto'but no such power is grantedto
    Cosmiseionere Courts. Since thin power is specIfIcally
    grantedto governing bodies of cities and is not granted
    to oosmissionerscourts the statutewould be construed
    to deny the power to commissionerscourts."

     Article 126911,
                   Vernon'sAnnotatedCivil Statutee,is In
part *e follows:

          "Section1. A-That the governingbody of say
     incorporatedcity In this State may receivethrough
     gift or dedication,and IS hereby empoweredto ac-
     quire,by purchasewithout condemnationor by pur-
     chase throughoondemnstionproceedings,end there-
     sitar maintsiaand operatees an airport,or lesoe,
     or sell, to the FederalGovernneat,tracts of lend
     eitherwithin or without the corporatelimitsof
     such city and within the county in which such city
     Is situated,end the Commissioners'  Court of any
     countynsy likewiseacauire,maintainand overate
     for like purposetractsof land within the lirltr
_   .-




         Hon. R. W     Calvert,page 3, O-6878



                  of the oolauty.



                       "D- In additionto the power herein granted,the
                  Ccamiseioners' Court of the aeveraloonutleeof thin
                  State are hereby authorizedto leaeeany airuortthat
                  may be acquiredby the county,as herein provided,&
                  any 1ncorDOMted Oity or muniOiDalitywithin ruch
                  county,or to the FederalGovernment,for the purpose
                  of malntalnlngand operatingan airport;and provided
                  furtherthat any incorporated  city having acquired
                  land for an airport,or an airport,under the authority
                  of this Act, shallhave the right to lease said land or
                  said airportto the oouuty In which said incorporated
                  city of located.
                       “* l *



                       “Sec . 3. Aw   airportacquiredunder and by virtue
                  of the terms of thin Act ehall be under the management
                  and controlof the governingbody of the city or the
                  Comminsionere'  Court of the countyacquiringthe same,
                  which ie hereby exDresal.y authorizedand eKaDOWered to
                  improve,rcriatain  and conductthe same as au alrDort,
                  and for that Dur~oseto make and providethereinall
                  neceesaryor fit‘improvements   and~faoilities and to
                  fix euch reasonablechargesfor the uee thereofas such
                  governingbody or Coxmissionere'   Court shall deem fit,
                  and to make rules and regulationsgoverningthe uee
                  thereof. All proceedsfrom such chargesshall be
                  devotederclnsirelyto the maintenance,upkeep, lm-
                  provementand operationof such airportand the
                  facll.ltiee, ltruoturee,and improvementstherein. a ."
                  (underscoring  ours)

                  In *nswer to your first questionwe refer you to 'ourOpinionlio.
          O-3865,a copy~ofwhich Is herewithenclosed,wherein it states:
         "It Is our opinionthat the Cwsmlssionera' Court'has no authorityto lease
         an airportto any party exceptthose set out in paragraphD of Section 1,
         Article l26ph." Thus, the Cosmlssionera'Court oan on4 leasean airport
         to "any incorporatedcity or munioipalltywithin suoh county or the Federal
         Government." It Is, therefore,the opinionof this departmentthat the
         Commissioners'Court cannot lease a county owned airportto an individual.

                  The Cmlssloners' Court is a court of limitedJurisdictionand has
         on4 suoh powers as are expresslyprovidedfor by the Conetltutloaand
         laws of this State or reasonablyimpliedtherefrom. Van Rosenbergv.
         Low&t,  173 S.W. 508, 511,writ refused;Foster Y. City of Waco, ll.3Tex.
Ron. R W. Calvert,page 4, O-6878



352, 355, 255 5. W. 1104;Roper Y. Hall, 280 S.W. 289, 291. The CormIs-
sloners'Court has the impliedauthorityto do the thlllgs  reasonable
necessaryto dischargethe expressduties or powers conferredupon It.
City RationalRank v. PresidioCounty @Iv. App.), 26 S.W. 775, Roper
v. Hall, supra,Ton RosenbergY. Lovett,eupra, 11Tex. Jur. 566. In the
oase of Van Rosenbergv. Lovett,the oourt after statlaRthe foregoing
rules said ou page 5145 "It would be a vain thing to imposeupoa auyone
a duty, and deny hip the peaus wherebyhe could performsuch duty."

     It will be noted that the Commieslonera'Court is given the express
power and authorityby Artiole l269h,snpra, "to aoqulre,maintainand
operate"*u airport. It Is common knowledgethat a manager of an airport
is necessaryto the maluteuanceand operationof an airport. It is, there-
fore, the opinionof this departmentthat Artiole l26yh,eupra,confers
upon the Comniasioners' Court the impliedauthorityto appointa mauagsr
for the county owned airport. It Is within the sound discretionof the
Comissioners' Court to determinethe amount of compensationof the manager
for his servioee,and whether such compensationshall be a salaryor a
commission.

     We wish,-topoint out, however,that Section 3 of Artiole l269h,
supra, states that all proceedsfrom ohargeederivedfrm the operation
of the airportshall be "devotedexolusire4 to the malutenauce,upkeep,
improvementand operationof sash airport." This In effectmakes all money
derivedfrom the operationof the airportoouuty'aoney subjectto a
limiteduse.

     Article 1709,V. A. C. S., providesthat *the county treasurershall
receiveallinonlerbelongingto the countyfrom whateversource they may
be derived,and pay and apply the same as requiredbylaw, In such mauuer
as the Comalssiouers'Court of his countymay requireand direct."

     It Is, therefore,the opinionof this departaent‘that  before any
mosey may be paid the manager of the airportArticle I709, as well as   the
budget law (Article689a-II),must be compliedilth.

    We hereby expressour appreoiatioufor your discussionon the ques-
tions submitted.

                                                       V-Y -4   Yom,




                                                           J. 0. Davis, Jr.
                                                                  Aeslstant

                                                  BY
                                                                John Reeves

JR:IJ